Title: To Alexander Hamilton from James McHenry, 21 June 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, June 21, 1799. “… I wish you … to direct … the Quarter Master of the 13th. 14th: and 15th: Regiments to send his order to Mr: Williams Storekeeper at Springfield for the articles to be drawn from thence for these Regiments.… It is expected that Muster Rolls will be made out and precede any disbursement of money to the recruits for their pay. If this is not done I apprehend considerable difficulties in settling the accounts of the Officers, in cases of desertion before Muster. If also the whole of the Bounty should be paid to the Recruit before joining his Regimental Rendezvous, it may occasion like difficulties. I pray you to attend to the 5th: Section of the Act for the better organizing of the Troops of the United States and for other purposes passed the 3rd March ulto: before issuing your orders relative to payments under these two heads. Agreeably to this Section the Officer who enlists a Recruit is not entitled to the compensation of two Dollars unless he stands muster, nor the Recruit to four dollars of the Bounty until he shall have joined the Army.…”
